Citation Nr: 0903516	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for a chronic kidney 
condition, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for an eye disability, 
to include diabetic maculopathy and diabetic retinopathy, to 
include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for pancreatitis, to 
include as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision, in which the RO found that 
new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for type I diabetes 
mellitus and denied the veteran's claim for service 
connection for type II diabetes mellitus.  The RO also denied 
the veteran's claims for service connection for hypertension, 
a chronic kidney condition (claimed as renal failure), 
diabetic maculopathy (claimed as vision problems), and 
pancreatitis (claimed as a pancreas condition), both on 
direct and secondary bases.  In January 2006, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.

In February 2008, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

As will be discussed below, there is conflicting medical 
evidence regarding whether the veteran has a diagnosis of 
type I or II diabetes mellitus, or a diagnosis of diabetes 
mellitus which is neither type I nor type II.  In March 2002, 
the veteran filed his original claim for service connection 
for type II diabetes mellitus.  A March 2002 statement from 
his representative indicated that he was seeking service 
connection for "diabetes."  A July 2002 rating decision 
characterized the issue as service connection for diabetes 
mellitus, type I, and denied the claim.  In April 2005, the 
veteran filed his current claim for service connection, again 
stating that he was seeking service connection for type II 
diabetes mellitus.  In the July 2005 rating decision, the RO 
characterized the issue as whether new and material evidence 
had been submitted sufficient to reopen a claim for service 
connection for type I diabetes mellitus.  In that rating 
decision, the RO found that new and material evidence had not 
been submitted sufficient to reopen the claim for service 
connection for type I diabetes mellitus and that, in the 
absence of clinical evidence reflecting type II diabetes 
mellitus related to service, service connection was not 
warranted.  

Despite the fact that, in the July 2002 rating decision, the 
RO characterized the veteran's claim as entitlement to 
service connection for type I diabetes mellitus, the record 
clearly reflects that the veteran initially filed a claim for 
service connection for type II diabetes mellitus.  The 
Federal Circuit held in Deshotel v. Nicholson, 457 F.3d 1258, 
1261 (2006), that where the veteran files more than one claim 
with the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Here, in 
July 2002, the RO acted unfavorably in denying service 
connection for type I diabetes mellitus, but did not 
specifically address service connection for type II diabetes 
mellitus.  Hence, the claim for service connection for type 
II diabetes mellitus is deemed denied in the July 2002 rating 
decision.  

In any event, in light of the conflicting medical evidence 
regarding the veteran's diagnosis, coupled with the fact that 
service connection for both type I and type II diabetes 
mellitus was denied in the July 2002 rating decision, the 
Board has characterized the veteran's request to reopen his 
claim for service connection as a request to reopen a claim 
for service connection for diabetes mellitus, as reflected on 
the preceding page.    

The Board notes that, in the August 2006 SOC, the RO 
addressed the claim for service connection for diabetes 
mellitus on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for diabetes mellitus has 
been received-and, in view of the Board's favorable decision 
on the request to reopen-the Board has characterized that 
portion of the appeal involving diabetes mellitus as 
encompassing the first two matters set forth on the title 
page.  

As regards the claim for service connection for an eye 
disability, the Board notes that, in the July 2005 rating 
decision, the RO denied service connection for diabetic 
maculopathy.  However, the record reflects that the diagnosis 
on VA eye examination in May 2005 was moderated non-
proliferative diabetic retinopathy with mild diabetic macular 
edema, and the diagnoses on VA eye examination in April 2008 
were diabetic macular edema and diabetic retinopathy.  In the 
October 2008 supplemental SOC (SSOC),the RO noted that the 
veteran was diagnosed with diabetic retinopathy as secondary 
to diabetes mellitus,; however, since diabetes mellitus was 
not service-connected, the claim was denied.  As such, the 
Board has recharacterized the claim for service connection 
for an eye disability as reflected on the title page.  

The Board's decision reopening the claim for service 
connection for diabetes mellitus is set forth below.  The 
matter of service connection for diabetes mellitus, on the 
merits, and the claims for service connection for 
hypertension, a chronic kidney condition, an eye disability, 
and pancreatitis, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a July 2002 rating decision, the RO denied service 
connection for diabetes mellitus; although notified of the 
denial in a July 2002 letter, the veteran did not initiate an 
appeal.  

3.  Evidence associated with the claims file since the July 
2002 denial is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence regarding the claim for service connection 
for diabetes mellitus, received since the RO's July 2002 
denial, is new and material, the criteria for reopening the 
claim for service connection for diabetes mellitus are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen the claim for service connection for diabetes 
mellitus, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

As discussed above, in March 2002, the veteran filed a claim 
for service connection for type II diabetes mellitus.  In the 
July 2002 rating decision, the RO denied service connection 
for type I diabetes mellitus, finding that only type II 
diabetes mellitus is recognized as due to Agent Orange, and 
the veteran had been diagnosed with type I diabetes mellitus.  
Although not specifically addressed in that rating decision, 
the claim for service connection for type II diabetes 
mellitus was deemed denied.  See Deshotel, 487 F. 3d at 1261.  

The pertinent evidence of record at the time of the July 2002 
rating decision included the veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for diabetes mellitus.  Urinalysis was negative for 
sugar on separation examination in September 1969.  

Also of record at the time of the July 2002 rating decision 
was an April 2002 response from the National Personnel 
Records Center (NPRC) indicating that the veteran served in 
Vietnam from February 1968 to January 1969.  

Records of private treatment from May 1999 to May 2002 
reflect diagnoses of and treatment for diabetes mellitus.  In 
a July 2002 note, the veteran's private physician indicated 
that the veteran's diagnosis was type I insulin-dependent 
diabetes mellitus.

Although notified of the RO's July 2002 denial in a July 2002 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran sought to reopen his previously denied claim in 
April 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 2002 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

At the time of the July 2002 rating decision, there was no 
diagnosis of type II diabetes mellitus of record.

Pertinent evidence added to the claims file since July 2002 
includes records of VA and private treatment reflecting 
diagnoses of and treatment for type II diabetes mellitus.  In 
this regard, an April 2004 record of VA treatment reflects a 
diagnosis of type II diabetes mellitus.  In an April 2005 
statement, the veteran's private physician indicated that he 
had been diagnosed with type II diabetes mellitus with an 
approximate date of onset of 1984.  In an August 2005 letter, 
the veteran's physician at the Martinsburg VA Medical Center 
(VAMC) indicated that he was being followed for type II 
diabetes mellitus.  Finally, a September 2006 record of 
treatment from a private endocrinologist, Dr. Behnke, 
reflects a diagnosis of type II diabetes mellitus.  In a 
March 2008 letter, Dr. Behnke reiterated that the veteran had 
type II diabetes mellitus.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection diabetes 
mellitus.  

At the time of the July 2002 rating decision, there was 
evidence that the veteran served in Vietnam during the 
Vietnam era, and was, thus, presumed to have been exposed to 
herbicides, to include Agent Orange; however, there was no 
evidence of a diagnosis of type II diabetes mellitus.  The 
additionally received treatment records reflect diagnoses of 
and treatment for type II diabetes mellitus.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the July 2002 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the veteran has a 
diagnosis of type II diabetes mellitus.  Hence, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for diabetes mellitus.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
diabetes mellitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for diabetes mellitus has been received, to this 
limited extent, the appeal is granted.
REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for diabetes 
mellitus, on the merits, as well as the other claims 
remaining on appeal, is warranted.  

Review of the claims file reveals that there are outstanding 
Federal records pertinent to the claims for service 
connection for diabetes mellitus, hypertension, a chronic 
kidney condition, and pancreatitis.  In this regard, records 
of private treatment from January and February 2004 reflect 
that the veteran was receiving treatment for diabetes 
mellitus at the VAMC.  In his April 2005 claim for service 
connection, the veteran reported that he was diagnosed with 
type II diabetes mellitus in 1984, and that, as a result of 
diabetes, he had kidney problems, liver and pancreas 
problems, and hypertension, which were treated at the 
Martinsburg VAMC.  In an August 2005 letter, a physician from 
the Martinsburg VAMC reported that the veteran was being 
followed in the outpatient clinic for type II diabetes 
mellitus.  During the February 2008 hearing, the veteran 
testified that he received treatment for type II diabetes 
mellitus at the Martinsburg VAMC.  Despite the foregoing, the 
only record of VA treatment associated with the claims file 
is a record of treatment dated in April 2004.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Martinsburg VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

As noted above, the evidence associated with the claims file 
since July 2002 includes diagnoses of type II diabetes 
mellitus; however, there are conflicting medical opinions 
with regard to whether the veteran's diabetes is type I 
diabetes mellitus, type II diabetes mellitus, or neither type 
I nor type II diabetes mellitus.  

The veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the claims file and examined the veteran.  
The pertinent diagnosis was type I diabetes mellitus.  The 
examiner opined that the veteran did not have type II 
diabetes mellitus; however, no rationale was provided for the 
diagnosis or opinion.  The veteran was afforded another VA 
examination, by an endocrinologist, in August 2006.  This 
examiner reviewed the claims file and the available 
electronic record at the Lebanon VAMC and opined that the 
historical and laboratory evidence supported the diagnosis of 
type I diabetes mellitus, but did not support a diagnosis of 
type II diabetes mellitus.  The examiner added that the 
veteran had the complications typical for a type I diabetic, 
to include retinopathy and peripheral vascular disease.  

In October 2006, the veteran submitted a September 2006 
record of treatment from a private endocrinologist, Dr. 
Behnke.  Dr. Behnke examined the veteran and diagnosed type 
II diabetes mellitus, uncontrolled, adding that the veteran 
had evidence of type II diabetes mellitus based on the 
American Diabetes Association criteria.  In a March 2008 
letter, Dr. Behnke stated that he was a board-certified 
endocrinologist, and that he had reviewed the veteran's 
medical record and examined him.  Dr. Behnke noted that the 
veteran's blood pressure reading was 160/80, his hemoglobin 
A1c was 7.4 percent, and measurements of Islet cell 
antibodies and GAD antibodies were both negative.  Dr. Behnke 
opined that, based on the American Diabetes Association 
criteria for the diagnosis of diabetes, the veteran had type 
II diabetes.  He added that this diagnosis was evidenced by 
later age of onset, initial response to oral agents, obesity, 
and other measures of insulin resistance, such as 
hypertension.  Moreover, Dr. Behnke added that the veteran 
had no antibodies to suggest type I diabetes.  

In light of the conflicting medical opinions regarding the 
veteran's diagnosis of diabetes, the veteran was afforded 
another VA examination, by an endocrinologist, in April 2008.  
The examiner noted that the August 2006 VA examiner had 
diagnosed type I diabetes mellitus on the basis of an 
undetectable c-peptide level, establishing that the veteran 
did not make any insulin at all, and that Dr. Behnke had 
diagnosed type II diabetes mellitus on the basis that islet 
cell and GAD antibodies were both negative.  The April 2008 
examiner stated that he had reviewed every single page of the 
claims file, noting that the veteran had blood glucose 
greater than 800 in March 1987, and was started on insulin.  
The examiner further indicated that the veteran was diagnosed 
with pancreatitis and ascites with liver disease in February 
1987.  The assessment was diabetes mellitus, insulin 
dependent, but not type I.  Rather, the examiner opined that 
the veteran had diabetes secondary to chronic pancreatitis, 
which, according to the American Diabetes Association, is 
neither type I nor type II, but diabetes secondary to other 
causes.  In providing a rationale for this opinion, the 
examiner indicated that, while Dr. Behnke stated that the 
veteran had diabetes in 1980, and private medical records 
reflect that he was diagnosed in 1984, he was not on insulin 
at that time.  The examiner added that he did not know 
whether diabetes was treated with anything at that time, as 
the record was not clear (nor was the record entirely clear 
that 1984 was the date of diagnosis).  The examiner stated 
that the veteran may have had type II diabetes mellitus for a 
few years, if it was diagnosed in 1980, with insulin 
dependent (but not type I) diabetes superimposed, with a 
diagnosis made in 1987.  He concluded by stating that the 
veteran did not have type II diabetes mellitus at present, 
and opined that the absence of anti-insulin and anti-GAD 
antibodies was not diagnostic, as even people with positive 
antibodies and type I diabetes would, as time went on, lose 
those antibodies from their circulation.  

While the report of the most recent VA examination reflects 
that the veteran has neither type I nor type II diabetes 
mellitus, the examiner did not review the records of VA 
treatment, which, as indicated in the August 2005 letter from 
the VA physician, reflect diagnoses of and treatment for type 
II diabetes mellitus.  Moreover, while the examiner addressed 
part of Dr. Behnke's rationale for opining that the veteran 
has type II diabetes mellitus, he did not address the opinion 
that this diagnosis was evidenced by later age of onset, 
initial response to oral agents, obesity, and other measures 
of insulin resistance, such as hypertension.  Under these 
circumstances, the Board finds that a new VA examination to 
obtain a medical opinion-based on full consideration of the 
appellant's documented history and assertions and supported 
by fully-stated rationale-is needed to resolve the claim for 
service connection for diabetes mellitus.  See 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Hence, the RO should arrange for the veteran to undergo 
examination, by an endocrinologist, at a VA medical facility.  
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection for 
diabetes mellitus.  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the veteran another opportunity to present additional 
information and evidence pertinent to the claims remaining on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

As the claim for service connection for diabetes mellitus is 
being remanded for the purpose of obtaining outstanding 
pertinent records of VA treatment and affording the veteran a 
new VA examination, and the current claim for service 
connection for an eye disability, to include as secondary to 
diabetes mellitus, is dependent on the resolution of the 
claim for service connection, the Board finds that the claim 
for service connection for an eye disability is inextricably 
intertwined with the claim for service connection for 
diabetes mellitus.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should 
be considered together, it follows that, any Board action on 
the claim for service connection for an eye disability, at 
this juncture, would be premature. Hence, a remand of this 
matter is warranted, as well.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain any records of 
evaluation and/or treatment of diabetes 
and/or hypertension, a kidney condition, 
diabetic maculopathy, diabetic 
retinopathy, or pancreatitis from the 
Martinsburg VAMC.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claims 
remaining on appeal that is not currently 
of record.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an 
endocrinologist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify 
whether the veteran has current diabetes 
mellitus, and, if so, whether such 
diabetes mellitus is type I, type II, or 
neither type I nor type II.  

In rendering the requested opinion, the 
examiner should specifically consider and 
address the September 2006 record of 
treatment and the March 2008 letter from 
Dr. Behnke, and the August 2006 and April 
2008 VA examination reports, described 
above.  In particular, the examiner 
should address Dr. Behnke's opinion that 
the veteran has type II diabetes mellitus 
as evidenced by later age of onset, 
initial response to oral agents, obesity, 
and other measures of insulin resistance, 
such as hypertension.  

The examiner is also requested to comment 
on the significance, if any, of any 
diagnoses of type II diabetes mellitus 
reflected in records of VA outpatient 
treatment, to include the April 2004 
record of treatment described above. 

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim 
for service connection for diabetes 
mellitus, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


